DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image forming apparatus including an angled separation member.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that “the separation film includes a second protruding portion that protrudes from the support toward an opposite side of the transfer belt” in lines 2-3.  However, the drawings and specification shown that the second protruding portion 412 protrudes away from transfer belt 51, not toward (any part of) the transfer belt.  Therefore, there is a conflict between the claim and the specification.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP 2173.03 and In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). The examiner has interpreted the claim to mean that “the separation film includes a second protruding portion that protrudes from the support away from the transfer belt”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-007921 by Kidera et al. from the IDS dated 7/8/2021 (“Kidera”).

As for claim 1, Kidera discloses . An image formation apparatus comprising:
an image carrier (1) configured to carry a developer image;
a transfer part (54) arranged facing the image carrier (1);
a transfer belt (51) that passes between the image carrier (1) and the transfer part (54), includes a conveyance surface (top outer surface of 51) that is a plane facing the image carrier (1), and configured to convey a medium on the conveyance surface (see Fig. 2);
a plurality of rollers (52, 53) to which the transfer belt (51) is stretched, the plurality of rollers (52, 53) including a downstream roller (52) provided on a downstream side (left side in Figs. 2 and 3) in a medium conveyance direction (to the left in Figs. 2 and 3) in the plurality of rollers (52, 53); and
a separating member (6) provided facing the downstream roller (see Fig. 3) and configured to separate the medium from the transfer belt (51), wherein
the separating member (6) includes a guide surface (from P3 to P2) to guide the medium, wherein the guide surface (from P3 to P2) is arranged at an angle such that a distance from the guide surface to a conveyance reference plane (along top of 51) becomes shorter as proceeding in the medium conveyance direction (see Fig. 3), the conveyance reference plane (along top of 51) being a virtual plane extending the conveyance surface (top outer surface of 51).

As for claim 2, Ikeda discloses
a fixation unit (9) provided downstream of the separating member (6) in the medium conveyance direction (see Fig. 2), including a fixation nip (N2), and configured to fix the developer image to the medium at the fixation nip, wherein
the fixation unit (9) includes a leading surface (96) that leads the medium into the fixation nip (N2).

As for claim 3, Ikeda discloses that an angle A of the guide surface (from P3 to P2) with respect to the conveyance reference plane (along top of 51) is smaller than angle B of the leading surface (96) with respect to the conveyance reference plane (see Fig. 2).

As for claim 4, Ikeda discloses that a part of the leading surface (96) is located on the conveyance reference plane (see Fig. 2, where the top outer surface of 51 is extended to the left to intersect 96).

As for claim 5, Ikeda discloses that a part of the leading surface (96) is located on a virtual plane extending the guide surface (see Fig. 2).

As for claim 6, Ikeda disclose that the fixation nip (N2) and the guide surface (from P3 to P2) are located on opposite sides from each other across the conveyance reference plane (see Fig. 3).

As for claim 7, Ikeda discloses that the separating member (6) comprises a separation film (62) formed of resin (conductive polyethylene film), and the separation film is supported by a support (61).

As for claim 10, Ikeda discloses that the support (61) includes: a support portion (immediately beneath 62) facing the conveyance reference plane and supporting the separation film (62); and an opposing portion (lowest vertical portion of 61) extending along the downstream roller (52).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,887,101 issued to Hirose et al. (“Hirose”).

As for claim 1, Hirose discloses an image formation apparatus comprising:
an image carrier (11) configured to carry a developer image;
a transfer part (20) arranged facing the image carrier (11);
a transfer belt (26) that passes between the image carrier (11) and the transfer part (20), includes a conveyance surface (top outer surface of 26) that is a plane facing the image carrier (11), and configured to convey a medium on the conveyance surface;
a plurality of rollers (34, 35) to which the transfer belt (26) is stretched, the plurality of rollers (34, 35) including a downstream roller (35) provided on a downstream side (left side in Fig. 1) in a medium conveyance direction (to the left in Fig. 1) in the plurality of rollers (34, 35); and
a separating member (53) provided facing the downstream roller (35) and configured to separate the medium from the transfer belt (26), wherein
the separating member (53) includes a guide surface (top of 53) to guide the medium, wherein the guide surface (top of 53) is arranged at an angle such that a distance from the guide surface (top of 53) to a conveyance reference plane (along top outer surface of 26) becomes shorter as proceeding in the medium conveyance direction (see Fig. 1), the conveyance reference plane being a virtual plane extending the conveyance surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,887,101 issued to Hirose et al. (“Hirose”) in view of U.S. Patent 4,369,729 issued to Shigenobu et al. (“Shigenobu”).

As for claim 7, Hirose discloses the image formation apparatus according claim 1 (see the rejection of claim 1 above).
Hirose does not disclose that the separating member comprises a separation film formed of resin, and the separation film is supported by a support.
However, Shigenobu discloses a separating member (2) that comprises a separation film (21) formed of resin (col. 4, lines 57-62), and the separation film (21) is supported by a support (22).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the separating member of Hirose to include the separation film and support as disclosed by Shigenobu in order to prevent excessive charge accumulation that would disturb an unfixed image on the medium (Shigenobu: col. 4, lines 18-26)

As for claim 8, Hirose as modified by Shigenobu discloses that the separation film (Shigenobu: 21) includes a first protruding portion (Shigenobu: right side of 21 in Figs. 1 and 2) that protrudes from the support toward the transfer belt.

As for claim 9, Hirose as modified by Shigenobu discloses that the separation film (Shigenobu: 21) includes a second protruding portion (Shigenobu: left side of 21 in Figs. 1 and 2) that protrudes from the support away from the transfer belt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,636,057 issued to Iida et al. (“Iida”) is cited for all that it discloses including a separating member that includes a film.
U.S. Patent Application Publication 2009/0297242 by Kanematsu (“Kanematsu”) is cited for all that it discloses including a separating member that includes a film.
U.S. Patent 9,665,054 issued to Ishida et al. (“Ishida”) is cited for all that it discloses including a separating member that includes a film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853